Citation Nr: 1632267	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-38 953	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent for undifferentiated somatoform disorder from July 5, 2009 to August 31, 2011, 30 percent from September 1, 2011 to May 21, 2014, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's notice of disagreement (NOD) was timely received in May 2010.  The RO issued a statement of the case (SOC) in September 2010.  In response, the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  The appeal was certified to the Board in March 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  From July 5, 2009 to October 3, 2011, the Veteran's undifferentiated somatoform disorder has been more nearly approximated by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining work and social relationships. 

2.  From October 4, 2011 to October 30, 2012, the Veteran's undifferentiated somatoform disorder has been more nearly approximated by total occupational and social impairment due to symptoms such as gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, and persistent danger of hurting oneself or others.

3.  From October 31, 2012 thereafter, the Veteran's undifferentiated somatoform disorder has been more nearly approximated by occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships. 


CONCLUSIONS OF LAW

1.  The Veteran is entitled to an effective date of July 5, 2009 and the criteria for assignment of a 50 percent disability rating for undifferentiated somatoform disorder from July 5, 2009 to October 3, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9421 (2016).

2.  The criteria for assignment of a 100 percent disability rating for undifferentiated somatoform disorder from October 4, 2011 to October 30, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9421 (2016).

3.  The criteria for assignment of a 50 percent disability rating for undifferentiated somatoform disorder from October 31, 2012 thereafter have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9421 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is in turn, based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

The Veteran's undifferentiated somatoform disorder is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).  The evaluation of a disability under the provisions of 38 C.F.R. § 4.130 is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed above are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See  38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but will not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to a keep a job).  See DSM-IV.

[The Board notes that VA recently updated references in its regulations to reflect the Fifth Edition of the DSM (DSM-5).  The changes apply to claims, such as the Veteran's, that were certified for appeal to the Board after August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  However, GAF scores issued under DSM-IV remain evidence relevant to the evaluation of the Veteran's disability].

Evaluation of disability from July 5, 2009 to October 3, 2011

The Board notes that from the period of July 5, 2009 to October 3, 2011, the Veteran has a current rating of 10 percent prior to September 1, 2011 and 30 percent thereafter.  

A 30 percent disability rating is warranted if the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).  

The Veteran has exhibited symptomatology indicative of at least the 30 percent rating from July 5, 2009 to October 3, 2011.  He has experienced sleep impairment during this applicable rating period.  See VA treatment records, 217, 265 (Feb. 21, 2013) (Virtual VA); see also VA treatment records, 8 (June 10, 2011) (VBMS); see also VA treatment records, 1 (Nov. 19, 2009).  He has experienced symptoms of anxiety.  See VA treatment records, 203, 211, 217, 265 (Feb. 21, 2013) (Virtual VA); see also VA treatment records, 8-9 (June 10, 2011) (VBMS).  He has symptoms of suspiciousness.  See VA treatment records, 203 (Feb. 21, 2013) (Virtual VA) (reporting fearfulness and carrying a knife).  He has reported having panic attacks one to two times per week.  See VA treatment records, 265 (Feb. 21, 2013) (Virtual VA).

The Board notes that these symptoms have caused at least an occasional decrease in work efficiency and an inability to perform occupational tasks.  The Veteran has described having to take breaks and call in sick due to his condition.  See VA examination, 4 (Oct. 27, 2009) (VBMS).  The Veteran reported he has "been warned about his absences" and felt that his employer was "trying to push him out of a job."  Id.  Consequently, the Board finds that the Veteran satisfies the criteria to warrant a higher rating of at least 30 percent, prior to October 3, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).

In order to receive the next highest rating of 50 percent, the evidence needs to demonstrate occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).

The Board notes that the Veteran has exhibited some of the reported symptomatology that warrants a rating of 50 percent.  He reported panic attacks more than once a week.  See VA treatment records, 265 (Feb. 21, 2013) (Virtual VA).  Although the Veteran described having good relationships during his October 2009 VA examination, treatment records from August 2010 indicate a worsening of his anxiety symptoms due to marital issues.  See VA examination, 4 (Oct. 27, 2009) (VBMS); see also VA treatment records, 211 (Feb. 21, 2013) (Virtual VA); see also VA treatment records, 5 (Dec. 22, 2010) (VBMS) (noting a deteriorating marriage life and stress from his son).  In February 2011, the Veteran's GAF score was 48, indicating serious impairment in social, occupational functioning.  See VA treatment records, 9 (June 10, 2011) (VBMS); see also DSM-IV.  In April 2011, he described increased disturbances of mood with symptoms including the following: anger, hostility, irritability, anxiety, nervousness, depression, low mood, fears, phobia, grieving, mourning loss, nightmares, sleeping difficulties, traumatic memories.  See id. at 8.

During his September 2011 VA examination, the Veteran reported having daily "moderate"  irritability, nightly "severe" insomnia, and "severe" nightmares.  See VA examination, 1 (Sept. 1, 2011) (VBMS).  The Veteran also reported that he retired from work due to the effects of his mental disorder.  Id.  The examiner noted that the Veteran had become more reclusive and tended to walk away from situations that made him irritable.  Id.  at 7.  The examiner noted that the Veteran did not have impairment of thought processes or communication; however, he did note that the Veteran had hallucinations two to three times per week.  Id. at 4.  

In determining whether a higher disability rating of 50 percent is warranted, the Board also revisits the Veteran's reports of being "warned about his absences" and feeling that his employer was "trying to push him out of the job."  See VA examination, 4 (Oct. 27, 2009) (VBMS).  This indicates the Veteran's disability caused more than an "occasional decrease in work efficiency" and more closely approximates "reduced reliability and productivity."  38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).   When weighed alongside the previously discussed lay statements, symptoms of fluctuating severity, and other evidence of record, the Board finds that a rating of 50 percent during this period is warranted.  

In order to receive the next highest rating of 70 percent, the evidence would need to demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).

The Board finds that the evidence does not support a rating of 70 percent during this period.  Regarding occupational impairment, the Board acknowledges that the Veteran retired from his career at the post office near the end of this rating period in August 2011.  See VA Form 21-4192, 1 (July 31, 2014) (VBMS).  Regarding social impairment, the Board notes that although some relationship challenges were reported, evidence from this period indicates that the relationships ultimately remained intact.  See VA examination, 5-7 (Sept. 1, 2011) (VBMS).  

Additionally, the Board notes that the Veteran's symptoms are not reflective of the more serious symptoms discussed for a 70 percent rating.  Although the Veteran suffered from panic attacks during this period, he did not suffer from near continuous panic or depression affecting his ability to function independently.  See VA treatment records, 265 (Feb. 21, 2013) (Virtual VA).  The Board also notes that the Veteran did not report suicidal ideation or periods of violence, did not have impairment of thought processes or communication, did not have obsessional rituals that interfered with routine activities, and did not demonstrate an inability to maintain minimal personal hygiene and other basic activities of daily living.  See VA examination, 4-7 (Sept. 1, 2011) (VBMS).  

Consequently, the Board finds that the Veteran's disability during this period more closely approximates the criteria for a 50 percent rating, rather than a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016); see also 38 C.F.R. § 4.7 (2016).

Evaluation of disability from October 4, 2011 to October 30, 2012

The Veteran has a current rating of 30 percent for his undifferentiated somatoform disorder from October 4, 2011 to October 30, 2012.

A 100 percent rating is warranted if the disorder is manifested by occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).

In October 2011, the Veteran was taken into police custody for brandishing a knife at an emergency room triage window.  See VA treatment records, 85 (Oct. 31, 2012) (Virtual VA); see also VA treatment records, 21 (Dec. 13, 2011) (VBMS); see also id. at 29.  The Veteran stated he had current thoughts of suicide or self-harm, reported a specific plan for acting on such thoughts, and further reported that he had the means to carry out his plan.  Id. at 27. The Veteran was considered to be at acute risk for self-harm.  Id.  Later treatment records indicate mild suicidal ideations, without plan or intent.  Id. at 23.  The Veteran also reported seeing shadows and hearing someone calling his name.  Id.

Treatment records during this period indicate that the Veteran continued to struggle with feeling anxiety and his apprehension about the court appearance related to the prior assault, retirement from the United States Postal Service, and family stressors.  See VA treatment records, 75 (Feb. 21, 2013) (Virtual VA). Despite these struggles, the treatment provider noted improvement.  Id. 

In light of the manifestation of such severe symptoms during this period, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a rating of 100 percent from October 4, 2011 to October 30, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016);  see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This is the highest schedular compensable rating for this disability and is considered a full grant of benefits during this period. 

Evaluation of disability from October 31, 2012 to present

The Veteran has a current rating of 30 percent for his undifferentiated somatoform disorder from October 31, 2012 to May 21, 2014, and a rating of 50 percent thereafter.

In order to receive a rating of 50 percent, the evidence needs to demonstrate occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).

Review of the Veteran's symptomatology during the remaining period reflects fluctuating severity.  The Board notes that in October 2012, treatment records indicate that the Veteran's mood was euthymic with an appropriate range of affective expression.  See VA treatment records, 40 (Feb. 21, 2013) (Virtual VA).  The Veteran's speech was clear with no articulation deficits.  Id.  The Veteran denied any hallucinations and also denied suicidal intent.  Id.  The treatment provider noted the Veteran's improvements in mood.  Id.  The Veteran's anxiety, somatic symptoms, and mood were noted to be well controlled.  Id. at 41.

Despite this positive report, by December 2012 the Veteran's condition worsened.   In December 2012, the Veteran's wife, son, and daughter, submitted lay statements indicating that he was having trouble working, doing chores, running, driving, and playing with grandkids.  See Statement from family, 1 (Dec. 12, 2012) (VBMS).  Also in December 2012, the Veteran reported having nightmares, trouble sleeping, anxiety attacks, mood problems, depression, and suicidal thoughts.  See Statement of Veteran, 1 (Dec. 12, 2012) (VBMS).  The Veteran also indicated that his mental disorder kept him from working.  Id.

In January 2013, VA treatment records indicated that the Veteran denied having any thoughts of violence.  See VA treatment records, 15 (Feb. 21, 2013) (Virtual VA).  He reported feeling well supported by family and friends and also denied experiencing any panic attacks.  Id.

Treatment records from May 2014 describe the Veteran's anxiety, mood, and somatic symptoms as stable.  See VA treatment records, 147 (Nov. 17, 2015) (Virtual VA).  However, in September 2014, the Veteran described feeling anxious off and on during the daytime.  Id. at 118-19.  He denied feeling depressed and also denied experiencing any symptoms suggestive of panic, phobia, mania, psychosis, suicidal or homicidal ideations, or thoughts of violence.  Id. at 119.  The Veteran described feeling well supported by his wife and indicated that he was having a better relationship with his son.  Id.

Also in September 2014, the Veteran underwent a VA examination.  The examiner noted the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances.  See VA examination, 5 (Sept. 12, 2014) (VBMS).  The examiner noted that the Veteran had past thoughts of suicide, however, indicated that he denied current suicidal or homicidal ideation.  Id.  The examiner described the Veteran as having a slightly disheveled appearance and noted an intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene.  Id.  The examiner also noted that the Veteran reported some hallucinations and feelings of helplessness.  Id.  Other reported symptoms included fluctuating appetite, decreased interest in doing things once enjoyed, low energy and fatigue, rapid anger, low tolerance for frustration, and withdrawal.  Id.

In January 2015, treatment records indicated that the Veteran's overall emotional health was stable except for chronic anxiety of fluctuating severity.  VA treatment records, 88 (Nov. 17, 2015) (Virtual VA).  The treatment provider noted that the absence of any features suggestive of depression, psychosis, mania, suicidal or homicidal ideations, panic or phobia.  Id.  The Veteran was described as having good self-care.  Id.

In March 2015, treatment records indicated that the Veteran had a neutral mood with an appropriate range of affective expression.  Id. at 61.  The Veteran was described as being casually dressed and adequately groomed.  Id.  The Veteran's speech was clear with no articulation deficits noted.  Id.  The Veteran's thought processes were logical and goal directed, as was thought content.  Id.  The Veteran denied any auditory or visual hallucinations and also denied suicidal intent.  Id. 
In June 2015, treatment records noted fair improvement in the Veteran's mood and current stability of his anxiety.  Id. at 39.  The Veteran's appeared to exhibit good self-care and an absence of features suggestive of depression, psychosis, mania, suicidal or homicidal ideations, panic or phobia.  Id.  However, the treatment provider did note that the Veteran struggled with a sense of insecurity.  Id.  
In July 2015, the Veteran received a positive screen for depression.  Id. at 37.  He expressed feeling little interest or pleasure in doing things and feeling down, depressed, or hopeless, on nearly a daily basis.  Id.  Despite this setback, the Veteran indicated that he did not have current thoughts of suicide or self-harm.  Id. at 34. 

Based on the Veteran's symptomatology during this period, affording him the benefit of the doubt, the Board finds that at least a 50 percent rating criteria more nearly approximates the level of his disability during this period.  See 38 C.F.R. § 4.130, Diagnostic Code 9421 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   Although the evidence during this period does indicate momentary behavioral improvement, the totality of the record weighs heavily in finding that such improvement was temporary.  See, e.g., VA treatment records, 40 (Feb. 21, 2013) (Virtual VA) (noting that the Veteran's mood was euthymic with an appropriate range of affective expression); but see Statement of Veteran, 1 (Dec. 12, 2012) (VBMS) (reporting symptoms of nightmares, trouble sleeping, anxiety attacks, mood problems, depression, and suicidal thoughts).  

To receive the next higher rating of 70 percent disabling, the evidence needs to demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421 (2016).

Regarding occupational impairment, the Board acknowledges that the Veteran was not employed during this period as he had previously retired from the post office in August 2011.  See VA Form 21-4192, 1 (July 31, 2014) (VBMS).  Regarding social impairment, the Board acknowledges that the evidence has consistently shown difficulty maintaining relationships.  See, e.g., VA examination, 5 (Sept. 12, 2014) (VBMS); see also Statement from family, 1 (Dec. 12, 2012) (VBMS).   However, the Board notes that the evidence does not demonstrate an inability to maintain relationships.  See VA treatment records, 15 (Feb. 21, 2013) (Virtual VA) (Veteran reported feeling well supported by family and friends); see also VA treatment records, 119 (Nov. 17, 2015) (Virtual VA) (Veteran described feeling well supported by his wife and stated he was having a better relationship with his son).

The Board also notes that the Veteran has exhibited some of the more serious symptoms contemplated under the schedular criteria for a 70 percent rating.  In this regard, the Board acknowledges that the Veteran reported having thoughts of suicide.  See Statement of Veteran, 1 (Dec. 12, 2012) (VBMS).  However, the Board notes that for the remainder of this rating period, the Veteran denied experiencing thoughts of suicide or self-harm.  See VA treatment records, 15 (Feb. 21, 2013) (Virtual VA); see also VA treatment records, 34, 39, 61, 88, 119 (Nov. 17, 2015) (Virtual VA); see also VA examination, 5 (Sept. 12, 2014) (VBMS); 

The Board also acknowledges that although the Veteran received a positive screen for depression, it did not appear "near-continuous" during this rating period.  See VA examination, 5 (Sept. 12, 2014) (VBMS); see also VA treatment records, 37, 39, 88 (Nov. 17, 2015) (Virtual VA).

Regarding hygiene, the Board acknowledges that the Veteran's appearance was described during a VA examination as "disheveled" with "maintenance of minimum personal hygiene."  See VA examination, 5 (Sept. 12, 2014) (VBMS).  However, the Board also notes that most treatment records during this period also indicate that the Veteran appeared to exhibit good self-care and was adequately groomed.  See, e.g., VA treatment records, 61, 88 (Nov. 17, 2015) (Virtual VA).

Finally, although the Board acknowledges that the Veteran reported having feelings of irritability during this rating period, the evidence does not indicate that it instigated violent behavior.  See VA examination, 5 (Sept. 12, 2014) (VBMS); but see VA treatment records, 15 (Feb. 21, 2013) (Virtual VA) (denying violent thoughts); VA treatment records, 119 (Nov. 17, 2015) (Virtual VA).

In light of these facts, the Board finds that the criteria for a 70 percent rating have not been satisfied and that his symptoms more approximate the criteria for a 50 percent rating, effective October 31, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9421 (2016); see also 38 C.F.R. § 4.7 (2016).

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility of which may be shared among the RO, the Board, and the Under Secretary for Benefits, or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Board finds that the schedular rating criteria reasonably describe the Veteran's symptomatology and disability level.  The Veteran's primary complaints have been previously discussed and have been specifically contemplated by the rating criteria.  As such, the Board finds that the Veteran's disability picture is not exceptional, and an extraschedular consideration is not required.










ORDER

Entitlement to initial ratings of 50 percent for undifferentiated somatoform disorder from July 5, 2009 to October 3, 2011, 100 percent from October 4, 2011 to October 30, 2012, and 50 percent thereafter is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


